Title: To James Madison from Michael Coxe, [June 1816]
From: Coxe, Michael
To: Madison, James


        
          [June 1816]
        
        The petition of Michael Coxe of the City of Philadelphia Mariner Humbly Sheweth
        That your petitioner was at the April Sessions of the Circuit Court of the United States in and for the Pennsylvania District Indicted and convicted of Confining the Captain of the Ship on board of which he was a Mariner, and for which offence he was by the Honourable court Sentanced to pay a fine of three hundred Dollars and to suffer an imprisonment of Twelve Callender month, a certificate of which Conviction and sentance is annexed hereto.
        Your petitioner is now fully sensible of the offence of which he was convicted, and the future part of his life shall be employed in the avoidance of every violation of the Laws of his country. The crime was committed under mistaken opinions, which did not however excuse the commission of the offence, but may induce a mitigation of the punishment.
        Your petitioner is poor, having nothing to support a Wife and four small children but the scanty Earnings of his hazardous Employment as a Mariner, and now he is in confinement those who heretofore depended on him for food and cloathing must want both. To pay the fine laid upon him by the just sentance of the Court he never will have ability.
        He therefore humbly prays Your Excellency that the Mercy of the Goverment may be Extended to him and that he be allowed to enter again on the means of obtaining a livelihood, chastened as he is and contrite of heart And he will Ever pray
        
          Micheal Coxe
        
      